           Case 6:20-cv-01278-AA       Document 14       Filed 02/05/21     Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON

                                    EUGENE DIVISION




HUGUETTE NICOLE YOUNG,                                            Case No. 6:20-cv-01278-AA
                                                                   OPINION AND ORDER
               Plaintiff,

       vs.

ELLEN ROSENBLOOM, in her official
capacity as Attorney General of the State
of Oregon,1

               Defendant.


AIKEN, District Judge:

       Pro se plaintiff Huguette Nicole Young filed this action on August 3, 2020, and

sought leave to proceed in forma pauperis. Docs. 1, 2. On August 4, 2020, the Court

denied plaintiff’s IFP application with leave to refile if she submitted financial

information as proof of hardship and directed her to file a completed application or

pay the full filing fee within 30 days. Doc. 5. The Court directed the Clerk of Court

to mail plaintiff a copy of the District of Oregon’s IFP petition form and warned

plaintiff that failure to pay the filing fee or submit a completed petition might result

in dismissal of the action. Id.




       1 Ellen Rosenblum is the Attorney General of Oregon. The Court will use the correct spelling
of AG Rosenblum’s name, where applicable, for the remainder of this Opinion.



Page 1 – OPINION AND ORDER
        Case 6:20-cv-01278-AA      Document 14      Filed 02/05/21   Page 2 of 3




      Plaintiff responded by filing a Motion for Reconsideration (docs. 8), an

Amended Complaint (doc. 9), a Motion to Narrow IFP Issues Ahead of a Potential

Appeal (doc. 10), and a Motion for a Speedy Hearing under Rule 57 of the Federal

Rules of Civil Procedure (doc. 11). On December 4, 2020, the Court denied the Motion

for Reconsideration and Motion to Narrow IFP Issues and ordered plaintiff to pay the

full civil filing fee within 30 days, warning that “if plaintiff fails to do so within the

time allotted, the Court will, without further notice, dismiss the Amended Complaint

consistent with applicable law, including Federal Rule of Civil Procedure 41(b).” Doc.

12 at 7–8.

      Plaintiff did not pay the filing fee within the time allotted and filed a Notice of

Appeal (doc. 13) on January 16, 2021.

      Federal courts possess inherent authority to control their dockets and dismiss

a case that a plaintiff fails to prosecute. Thompson v. Hous. Auth. Of City of Los

Angeles, 782 F.2d 829, 831 (9th Cir. 1986). Rule 41(b) also allows for dismissal for

failure to prosecute or comply with a court order. Courts may order dismissal for

failure to prosecute upon a motion by a defendant or upon the court’s own motion.

See Ash v. Cvetkov, 739, F.2d 493, 496 (9th Cir. 1984). “[D]ismissal of failure to

prosecute is particularly appropriate when such a failure is coupled with disobedience

to court orders or a disregard of established rules.” Gierloff v. Ocwen, No. 6:15-cv-

01311-MC, 2017 WL 815118, at *1 (D. Or. Mar. 1, 2017) (citation omitted).

      To determine whether to dismiss for failure to prosecute or comply with a court

order, courts weigh five factors: “(1) the public’s interest in expeditious resolution of




Page 2 – OPINION AND ORDER
        Case 6:20-cv-01278-AA       Document 14   Filed 02/05/21   Page 3 of 3




litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the

defendants; (4) the public policy favoring disposition of cases on their merits; and (5)

the availability of less drastic alternatives.” Thompson, 782 F.2d at 831.

      Here, the public has an interest in the expeditious resolution of this case, and

plaintiff’s failure to pursue this case takes time from the Court’s ability to manage

the other cases on its docket. The risk of prejudice to defendants is neutral as they

have not yet been served or appeared in this action. Though public policy favors

disposition of cases on their merits, public policy does not favor cases languishing on

a court’s docket due to a plaintiff’s refusal to comply with court rules and orders.

Finally, the Court tried less drastic alternatives—first by providing plaintiff the

opportunity to amend her IFP application or pay the filing fee and then by ordering

plaintiff to pay the filing fee while warning her each time that failure to comply with

the court’s order may result in dismissal. Plaintiff failed to take advantage of these

alternatives. Under these circumstances, it is well within the Court’s discretion to

dismiss for failure to prosecute.

      Pursuant to the Court’s earlier Opinion and Order (doc. 12) and Rule 41(b),

this action is DISMISSED without prejudice.           A judgment shall be entered

accordingly. Plaintiff’s Motion for Speedy Hearing (doc. 11) is DENIED as moot.

      IT IS SO ORDERED.

                 5th day of February 2021.
      Dated this ____

                                     /s/Ann Aiken
                             __________________________

                                     Ann Aiken
                             United States District Judge



Page 3 – OPINION AND ORDER
